Name: Commission Implementing Regulation (EU) 2015/908 of 11 June 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for Canada in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: international trade;  tariff policy;  agricultural activity;  America;  trade;  animal product;  cooperation policy;  agricultural policy
 Date Published: nan

 13.6.2015 EN Official Journal of the European Union L 148/11 COMMISSION IMPLEMENTING REGULATION (EU) 2015/908 of 11 June 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for Canada in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1) and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Articles 23(1), 24(2) and 25(2) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (3) lays down veterinary certification requirements for imports into and transit, including storage during transit, through the Union of poultry and poultry products (the commodities). It provides that the commodities may only be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) Regulation (EC) No 798/2008 also lays down the conditions for a third country, territory, zone or compartment to be considered as free from highly pathogenic avian influenza (HPAI). (3) Canada is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of the commodities covered by that Regulation are authorised from certain parts of its territory depending on the presence of HPAI outbreaks. That regionalisation was recognised by Regulation (EC) No 798/2008, as amended by Commission Implementing Regulation (EU) 2015/198 (4) following outbreaks of HPAI in the Province of British Columbia. (4) An Agreement between the Union and Canada (5) provides for a swift mutual recognition of regionalisation measures in the event of outbreaks of a disease in the Union or in Canada (the Agreement). (5) On 8 April 2015, Canada confirmed an outbreak of HPAI of subtype H5N2 in poultry in the Province of Ontario. The veterinary authorities of Canada immediately suspended issuing veterinary certificates for consignments of commodities intended for export to the Union from its whole territory. Canada has also implemented a stamping-out policy in order to control HPAI and limit its spread. (6) Following that outbreak in the Province of Ontario, Canada submitted updated information on the epidemiological situation on its territory and the measures it has taken to prevent the further spread of HPAI which has now been evaluated by the Commission. On the basis of that evaluation, as well as the commitments laid down in the Agreement and the guarantees provided by Canada, it is appropriate to conclude that limiting the restrictions on the introduction into the Union of the commodities to the area affected by HPAI, which the veterinary authorities of Canada have placed under restrictions due to the HPAI outbreaks in the Provinces of British Columbia and Ontario, should be sufficient to cover the risks associated with the introduction into the Union of the commodities. (7) Canada has further reported the completion of cleaning and disinfection measures following stamping-out on holdings where outbreaks had been detected between December 2014 and February 2015 in the Province of British Columbia. It is therefore appropriate to indicate the dates when these parts of the territory that were placed under veterinary restrictions in relation to these outbreaks may again be considered HPAI free and imports into the Union of certain poultry commodities originating from these areas should be re-authorised. (8) The entry for Canada in the list in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended to take account of the current epidemiological situation in that third country. (9) Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part 1 of Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (4) Commission Implementing Regulation (EU) 2015/198 of 6 February 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for Canada in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (OJ L 33, 10.2.2015, p. 9). (5) Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products as approved on behalf of the Community by Council Decision 1999/201/EC (OJ L 71, 18.3.1999, p. 3). ANNEX In Part 1 of Annex I to Regulation (EC) No 798/2008, the entry for Canada is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 CA  Canada CA-0 Whole country SPF EP, E S4 CA-1 The whole country of Canada excluding area CA-2 BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP N A S1, ST1 WGM VIII POU, RAT N CA-2 Territory of Canada corresponding to: CA-2.1 Primary Control Zone  delimited by the following boundaries:  on the west, the Pacific Ocean,  on the south, the border to the United States of America,  on the north, Highway 16,  on the east, the border between the Provinces of British Columbia and Alberta. WGM VIII P2 4.12.2014 9.6.2015 POU, RAT N, P2 CA-2.2 Area in the Province of Ontario delimited by the following boundaries:  from County Road 119 where it meets County Road 64 and 25th Line,  North on 25th Line to where it meets Road 68, travelling east on Road 68 to where it again meets 25th Line and continuing north on 25th Line to 74 Road,  East on 74 Road from 25th line to 31st line,  North on 31st Line from 74 Road to 78 Road,  East on 78 Road from 31st Line to 33rd Line,  33rd Line north from 78 Road to 84 Road,  East on 84 Road from 33rd Line to Highway 59,  South on Highway 59 from 84 Road to Road 78,  East on Road 78 from Highway 59 to 13th Line,  South on 13 Line from 78 Road to Oxford Road 17,  East on Oxford road 17 from 13 line to Oxford Road 4,  South on Oxford Road 4 from Oxford Road 17 to County Road 15,  East on County Road 15, crossing Highway 401, from Oxford Road 4 to Middletown Line,  Middletown Line south, crossing highway 403, from County Road 15 to Old Stage Road,  Old Stage Road West from Middletown Line to County Road 59,  South on County Road 59 from Old Stage Road to Curries Road,  West on Curries Road from County Road 59 to Cedar Line,  Cedar Line South from Curries Road to Rivers Road,  Rivers Road South West from Cedar Line to Foldens Line,  Foldens Line North West from Rivers Road to Sweaburg Road,  Sweaburg Road South West from Foldens Line to Harris Street,  Harris Street North West from Sweaburg Road to Highway 401,  Highway 401 West from Harris Street to Ingersoll Street, (County Road 10),  Ingersoll Street (County Road 10) North from Highway 401 to County Road 119,  County Road 119 from Ingersoll Street (County Road 10) to the origin where County Road 119 meets 25 Line. WGM VIII P2 8.4.2015 POU, RAT N, P2 CA-2.3 Area in the Province of Ontario delimited by the following boundaries:  Twnshp Rd 4, west from where it crosses Highway 401 to Blandford Road,  North on Blandford Road from Twnshp Rd 4 to Oxford-Waterloo Road,  East on Oxford-Waterloo Road from Blandford Road to Walker Road,  North on Walker Road from Oxford-Waterloo Road to Bridge St,  East on Bridge St from Walker Road to Puddicombe Road,  North on Puddicombe Road from Bridge St to Bethel Road,  East on Bethel Road from Puddicombe road to Queen Street,  South on Queen Street from Bethel Road to Bridge street,  East on Bridge Street from Queen Street to Trussler Road,  Trussler Road south from Bridge Street to Oxford Road 8,  Oxford Road 8 east from Trussler Road to Northumberland Street,  South on Northumberland St from Oxford Road 8, continuing as Swan Street/Ayr Road to Brant Waterloo Road,  West on Brant Waterloo Road from Swan St/Ayr Road to Trussler Road,  South on Trussler Road from Brant Waterloo Road to Township Road 5,  West on Township Road 5 from Trussler Road to Blenheim Road,  South on Blenheim Road from Township Road 5 to Township Road 3,  West on Township Road 3 from Blenheim Road to Oxford Road 22,  North on Oxford Road 22 from Township Road 3 to Township Road 4,  West on Township Road 4 from Oxford Road 22 to Highway 401. WGM VIII P2 18.4.2015 POU, RAT N P2